GANTT, P. J.
This is an appeal from the circuit court of Clark county. On the 24th day of April, 1902, an information was filed by the prosecuting attorney of Clark county, duly verified by Ms affidavit, charging the defendant, together with one Theodore Blum, with an assault with intent to kill one Jasper Downs.
On the 10th of November, 1902, the said defendants were duly arraigned and pleaded not guilty.
At the same time they were put on their trial and the defendant Blum was acquitted, and the defendant Oldenhage convicted and Ms punishment assessed at a fine of one hundred dollars. Prom that'sentence defendant Oldenhage appealed to the St. Louis Court of Appeals. As the offense was á felony that court properly certified the record to this court. Leave to file a bill of exceptions on or before April 15, 1903, was granted defendant Oldenhage, but he never filed the same, and the cause is before us on the record proper alone.
The information is sufficient, and the arraignment, impaneling of the jury and the sentence are all in due form, and the judgment must be and is affirmed.
Foco, J., concurs; Burgess, J., absent.